Title: From George Washington to Robert Morris, 27 September 1781
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quars: Williamsburg Septr 27th 1781
                  
                  It is of such essential consequence, in my opinion, that the Army should be regularly supplied with Rum during the present operation, that I cannot forbear interesting myself on the subject.  When we take into consideration how precious the lives of our men are, how much their health depends upon a liberal use of Spirits, in the judgment of the most skillful Physicians, who are best acquainted with the climate how meritorious their Services have been & what severe and incessant duties and fatigues are expected from them, we cannot hesitate to determine that the Public ought to incur a small expence, to answer the most valuable purposes, and preserve the lives of a great number of men who have merited extremely well of their Country.  I consider it therefore a duty to them as well as to my Country to request that the 50 Hogsheads of Rum mentioned in the inclosed letter from the Commissaries Genl of Purchases and Issues may be procured and forwarded as soon as it is practicable.  I am Dr Sir Your most obt servt
                  
                     G. Washington
                  
               